by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered March 13, 2006, convicting him of criminal sale of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that he was denied a fair trial by certain remarks made by the prosecutor during summation. However, this argument is not preserved for appellate review because the defendant either failed to make specific and timely objections, or failed to seek curative instructions or move for a mistrial where the trial court sustained objections (see People v Morris, 2 AD3d 652 [2003]). In any event, under the circumstances, any error was harmless (see People v Tucker, 27 AD3d 592 [2006]). Lifson, J.P., Ritter, Miller and Balkin, JJ., concur.